688 So. 2d 995 (1997)
Casey S. GORDON, Appellant,
v.
STATE of Florida, Appellee.
No. 96-3272.
District Court of Appeal of Florida, Fifth District.
February 28, 1997.
Casey S. Gordon, Madison, Pro Se.
No Appearance for Appellee.
W. SHARP, Judge.
We dismiss this appeal sua sponte for lack of jurisdiction, without prejudice to Gordon to bring an appeal upon complete disposition of the case below.
Gordon filed a motion with the trial court pursuant to Florida Rule of Criminal Procedure 3.850. The trial court denied his motion regarding seven grounds, but scheduled an evidentiary hearing for January 2, 1997, on Ground Vwhether appellate counsel was ineffective and Gordon was entitled to a belated appeal. According to later pleadings filed with this court by Gordon, the trial court held the hearing and granted Gordon a belated appeal. That appeal may moot the points raised in the Rule 3.850 motion, which were denied by the trial court. In any event, the appeal should be dealt with before any Rule 3.850 issues can be considered by this court.
In a similar circumstance, where a trial court denied some relief requested pursuant to a Rule 3.850 motion, but ordered an evidentiary hearing on other grounds raised by the motion, we held the ruling was not final and thus not appealable. See Gowins v. State, 662 So. 2d 1348 (Fla. 5th DCA 1995). Accordingly, this appeal is sua sponte dismissed.
DISMISSED sua sponte.
THOMPSON and ANTOON, JJ., concur.